The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities:  the first paragraph of the specification should include that SN 13/429,196 is now US Patent Number 8,880,100 and SN 14/864,740 is now US Patent Number 9,560,505.  The paragraph should also specify the applications that have been abandoned.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "about 2 meters" in claim 11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 16 recites the limitation "the NFC compliant device" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8, 12-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s submission of prior art, Ido, US Patent Application Publication Number 2011/0307380 (hereinafter Ido) in view of Applicant’s submission of prior art, Baumert et al., US Patent Application Publication Number 2012/0083228 (hereinafter Baumert).
	Regarding claims 1 and 12, Ido discloses a method for proximity based social networking, comprising: defining a proximity boundary with dimensions defined, in part, by a communication range of one of a first Short Range Communication (SRC) device and a second SRC device, wherein each of the first and second SRC devices are configured to communicate, and the first SRC device is configured to be coupled to a first mobile computing device and the second SRC device is configured to be coupled to a second mobile computing device [paragraphs 0003-0005, 0009, 0038-0039]; communicating a proximity signal in the proximity boundary between the first SRC device and the second SRC device, wherein at least one of the first and second SRC devices includes at least two antennas [paragraph 0018]; and instructing at least one of the first and second mobile computing devices to perform at least one action when the proximity signal is detected between the first and second SRC devices [paragraphs 0038-0039], wherein at least one rule is set regarding desired social networking attributes for a proximity based social networking filter module which is associated with at least one of the first and the second mobile computing devices, the at least one rule identifying the at least one action performed by the at least one of the first and the second mobile computing devices when the proximity signal is detected between the first and second SRC devices [paragraphs 0038-0039].
	What Ido does not specifically disclose is wherein each of the first and second SRC devices are configured to communicate using near field magnetic induction (NFMI). However, Baumert teaches this limitation [paragraphs 0027, 0032]. Ido teaches the use of various short range protocols [paragraph 0005], but does not specifically teach using near field magnetic induction. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Ido to include the teaching of Baumert. The motivation for this modification, as suggested by Baumert, would have been to use secure communication method that uses little power [paragraph 0032]
	Regarding claim 2, Ido discloses wherein performing the at least one action includes sending a profile from a first user of the first mobile computing device coupled to the first SRC to a second user of the second mobile computing device coupled to the second SRC based on the settings of the at least one rule in the proximity based social networking filter modules operating on the at least one of the first and the second mobile computing devices [paragraphs 0038-0039].
	Regarding claim 3, Ido discloses wherein the at least one action includes receiving a profile from at least one of a first user and a second user at the at least one of the first and the second mobile computing devices, wherein the receiving of the profile of the second user at the first mobile computing device comprises receiving a profile communication at the first mobile computing device through at least one of an email, a text message, an instant message, a social networking communication, a wired transmission, and a wireless transmission [paragraphs 0038-0039].
	Regarding claim 4, Ido discloses notifying the first user of the first mobile computing device that the profile of the second user associated with the second SRC device is located within the proximity boundary [paragraphs 0038-0039].  However, Ido does not specifically disclose wherein the first user of the first mobile computing device is notified by at least one of: emitting at least one of a sound and a vibration from the first mobile computing device when the profile communication is received; or displaying, at least one of image of the second user associated with the second SRC device and an image in the profile of the second user associated with the second SRC device, on the first mobile computing device when the profile communication is received; or displaying at least one of a video and a multimedia presentation of the profile of the second user associated with the second SRC device on the first mobile computing device when the profile communication is received.  However, the Examiner takes Official Notice that these methods of notification are well known in the art. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Ido and Baumert to include these feature as they are typical means of message notification in wireless communication devices.
	Regarding claim 5, Ido discloses tracking a location of at least one of the first and the second mobile computing devices based on an interaction between the first SRC device and a second SRC device; storing a history of the location of at least one of the first and the second mobile computing devices; and modifying the set rules in the proximity based communication filter module based on the history of the location of the first and the second mobile computing devices [paragraph 0043].
	Regarding claim 6, Ido discloses wherein the setting of the at least one rule for the proximity based communication filter module comprises setting profile categories on which information on profiles attributes related to the profile categories are desired to be received [paragraphs 0038-0039, 0042].
	Regarding claim 7, Ido discloses wherein the setting of the at least one rule for the proximity based communication filter module comprises:  learning the profile preferences of the first user; and adjusting the at least one rule for the proximity based communication filter module based on the learned profile preferences of the first user [paragraphs 0038-0039, 0042].
	Regarding claim 8, Ido discloses tracking a location of the first and second mobile computing devices based on an interaction between the first SRC device and the second SRC device; and storing a history of the location of the first mobile computing device for a specified location [paragraph 0043].
	Regarding claim 13, Ido discloses wherein the at least one action is performed by the first mobile computing device based on the at least one rule when the proximity signal is detected between the first SRC device and the second SRC device and the at least one rule indicates a desire to receive information at the first mobile computing device for the desired social networking attribute transmitted by the second SRC device [paragraphs 0003-0005, 0009, 0038-0039].
	Regarding claim 14, Ido discloses wherein the first mobile computing device further comprises: a media communication device that is configured to receive the desired social networking attribute from a proximity media communication device associated with the second SRC device [paragraphs 0003-0005, 0038-0039].
 	Regarding claim 15, Ido discloses wherein the first SRC device is configured to transmit the proximity signal to the second SRC device and receive proximity information from the second SRC device that is related to a profile of a second user associated with the second SRC device when the first and second mobile computing devices are within the proximity boundary [paragraphs 0003-0005, 0009, 0038-0039].	
	Regarding claim 17, Ido discloses a method for proximity based social networking, comprising: defining a proximity boundary with dimensions defined by a communication range of one of a first Short Range Communication (SRC) device and a second SRC device, wherein each of the first and second SRC devices are configured to communicate, and the first SRC device is configured to be coupled to a first mobile computing device and the second SRC device is configured to be coupled to a second mobile computing device [paragraphs 0003-0005, 0009, 0038-0039]; communicating a proximity signal in the proximity boundary between the first SRC device and the second SRC device, wherein at least one of the first and second SRC devices include at least two antennas [paragraph 0018]; and posting information regarding an interaction between the first and second mobile communication devices to a social networking electronic page when the proximity signal is detected between the first and second SRC devices [paragraph 0048].
	What Ido does not specifically disclose is wherein each of the first and second SRC devices are configured to communicate using near field magnetic induction (NFMI). However, Baumert teaches this limitation [paragraphs 0027, 0032]. Ido teaches the use of various short range protocols [paragraph 0005], but does not specifically teach using near field magnetic induction. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Ido to include the teaching of Baumert. The motivation for this modification, as suggested by Baumert, would have been to use secure communication method that uses little power [paragraph 0032].
Regarding claims 18-20, Ido suggests wherein posting information regarding the interaction between the first and second mobile communication devices further comprises posting identity information of at least one of a first user of the first mobile computing device and a second user of the second mobile computing device, posting a location where the interaction took place, or posting at least a portion of information from a profile of one of a first user of the first mobile computing device and a second user of the second mobile computing device [paragraph 0048].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13, 17, 18, 20, 24, 27-32, 37, 45, 46, and 48-51 of U.S. Patent No. 8,880,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to what is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant claim 1 is taught in patented claims 1 and 2.  Instant claim 2 is taught by patented claim 3.  Instant claim 3 is taught by patented claims 4 and 6.  Instant claim 4 is taught by patented claims 7-10. Instant clam 5 is taught by patented claim 11. Instant claims 6 and 7 are taught by patented claims 12 and 13, respectively.  Instant claim 8 is taught by patented claims 17 and 18.  Instant claims 9-10 are taught by patented claims 20 and 24, respectively. Instant claim 11 is taught by patented claims 27 and 28.  Instant claim 12 is taught by patented claims 29-31.  Instant claims 13 and 14 are taught by patented claims 31 and 32, respectively.  Instant claim 15 is taught by patented claim 37.  Instant claim 16 is taught by patented claims 45 and 46.  Instant claim 17 is taught by patented claim 48.  Instant clams 18-20 are taught by patented claims 49-51, respectively.  

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20, respectively, of prior U.S. Patent No. 9,560,505. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
December 12, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644